MEMORANDUM **
Zhen Zhen He, a purported native and citizen of the People’s Republic of China, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s order denying He’s applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir.2005), we deny the petition for review.
The agency found He not credible based on implausible testimony regarding her treatment by immigration officials, inconsistent testimony regarding statements He made to immigration officials, and He’s behavior while testifying before the court. In light of all the evidence presented, substantial evidence supports the agency’s finding. See id. at 1066. Accordingly, He has failed to establish eligibility for asylum or withholding of removal. See id. at 1068.
Because He’s CAT claim is based on the same testimony that the agency found to be not credible, and because she points to no other evidence that the agency failed to consider, she has failed to establish eligibility for relief under the CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.